Ajjpéál from decision and award of the Workmen’s Compensation *993Board. Claimant and her husband were employed jointly by the employer as superintendents of an apartment house building. The employer stated they had been “jointly hired”. Their compensation was a reduction of rent on their apartment. Claimant testified, and it is undisputed in the record, that either she or her husband were required to be in the building all the time. The record shows claimant did little or no actual physical work, this being done by members of her family. Even so, tier presence in ttie building while she continued in the relation of joint superintendent placed her in the employment while she was there, and her fall on the premises at night was in the conrse of employment. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.